DETAILED ACTION
Notice of Pre-AIA  or AIA  Status:
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/23/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Inoue et al. (US PG Pub. 2007/0095514) in view of Saperstein et al (USP 4,688,311 in view of Takai et al. (US PG Pub. 2005/0173100) in view of Hoshino et al. (Translation of Japanese Patent Document JPH08334292A) and Takahashi et al. (Translation of Japanese Patent Document JP2012102951A), hereinafter referred to as Inoue, Saperstein, Takai, Hoshino and Takahashi, respectively.
Regarding Claim 26, Inoue discloses a heat exchanger, comprising: 
a plurality of inner fin tubes (10), each inner fin tube of the plurality of inner fin tubes (plurality of inner fin tubes (10) shown in figure 3) having an inner fin (12) inside of the inner fin tube (shown in figure 2) and being formed by a sheet member (shown in figure 2); and
a pair of header tanks (23 and 24) to which end parts of the plurality of inner fin tubes are brazed (see Para. 36), wherein each inner fin tube of the plurality of inner fin tubes comprises 
a curved end part (11a) which is formed by an arc-shaped sheet member (11, the arc shape is shown in figure 1);
first parallel parts (11b) of the sheet member that extend from the curved end part (shown in figure 1); 
slanted parts (11c3, 11c4) of the sheet member next to the first parallel parts (shown in figure 2), which are formed by bending the first parallel parts of the sheet member at portions of the same distance from the curved end part toward inside of the inner fin tube (shown in figure 2, wherein the slanted parts (11c3, 11c4) are portions of the tube bent at angles in order to form the tube shape); and 
a swaged part portion next to the slanted parts of the sheet member (shown in figure 2, portion of the inner fin tube (10) to below the slanted parts (11c3, 11c4)), the swaged part portion including second parallel parts of the sheet member (11c1 and 11c2) that are formed by further bending the slanted parts of the sheet member (shown 
each inner fin (12) of each inner fin tube (10) of the plurality of inner fin tubes comprising:
a wave shaped part (shown in figure 1, wherein the fin (12) contains peaks and valleys that collectively form a wave and contact the interior surface of the tube) having a first end part (top end of fin (12) containing the top most wave peak and the flat portion 12b, as shown in figure 1) and a second flat plate part (bottom end of fin (12) containing the bottom most wave peak, the flat portion 12c and bent portion 12c1, as shown in figures 1 and 2) with a first flat plate part (12b) formed at the first end part (shown in figure 1) and a second end part (12c, 12c1) formed at the second end part (bottom end of fin (12) containing the bottom most wave peak, the flat portion 12c and bent portion 12c1, as shown in figures 1 and 2), wherein
an end part of the first flat plate part contacts an inside wall surface of the curved end part of the inner fin tube (12b, shown in figure 1, see Para. 31), and 
bent parts of the wave shaped part contact the inside wall of the first parallel parts (peaks and valleys of the inner fin (12), shown in figures 1 and 2); and 
the second flat plate part (bottom end of fin (12) containing the bottom most wave peak, the flat portion 12c and bent portion 12c1, as shown in figures 1 and 2) is sandwiched between the second parallel parts (11c1 and 11c2) of the sheet member (shown in figure 2),
wherein the swaged part portion comprises:

a second end part of the sheet member (portion of tube member (11) situated on the first end portion 11c1, as shown in figure 2), which is projected from the first end part (11c1) of the sheet member (shown in figure 2, wherein the portion of the tube member (11) situated on the first end portion 11c1, projects past 11c1 in the horizontal left direction) and is folded towards the end part of the second flat plate part of the inner fin (shown in figure 2, wherein the portion of the tube member (11) situated on the first end potion (11c1) is folded both upwardly (relative to figure 2) and towards 12c and 12c1 to form the tube as shown) and is joined on a side face of the first end part of one of the second parallel parts that is opposite (shown in figure 2, wherein the portion of tube member (11) situated on the first end portion 11c1 is on the opposite side of 11c1 relative to 12c) the second flat plate part that is sandwiched (shown in figure 2, the portion of 12c situated between 11c1 and 11c2 is being sandwiched) between (12c1 and the portion of 12c situated between 11c1 and 11c2) the second parallel parts of the sheet member; 
an entry side header tank (23) and an exit side header tank (24) forming the pair of header tanks together (shown in figure 3), wherein refrigerant flows into the entry side 
Although, Inoue discloses an inner fin within a heat exchanger tube that contacts the interior of the tube, Inoue fails to disclose an end part of the first flat plate part is brazed to the inside wall surface of the curved end part of the inner fin tube and bent parts of the wave shaped part are brazed to an inside wall of the first parallel parts. 
Saperstein teaches an end part of the first plate part is brazed to the inside wall surface of the curved end part of the inner fin tube (shown in figure 2, wherein the end parts of the insert (40) are brazed to the curved portions of the tube) and bent parts of the wave shaped part are brazed to an inside wall of the first parallel parts (shown in figure 2, wherein the crests are brazed to the interior of the tube, see also col. 4 ll.10-11).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Inoue with an end part of the first plate part is brazed to the inside wall surface of the curved end part of the inner fin tube and bent parts of the wave shaped part are brazed to an inside wall of the first parallel parts, as taught by Saperstein, the motivation being to increase the strength of the heat exchanger assembly, wherein the tube assembly is better able to withstand higher pressure fluids and repeated thermal cycles without failure or degradation of the components.         
Although Inoue discloses a brazed connection between a heat exchanger tube and a header and the header tanks being formed of a metal, Inoue fails to disclose a brazing material for brazing the pair of header tanks to the end parts of the plurality of inner fin tubes provided at outer circumferential surfaces of the inner fin tubes, 
Takai teaches an entry side header tank (shown in figure 1, being the header tank having inlet connector (15)) and an exit side header tank (shown in figure 1, being the header tank having outlet connector (17)) forming the pair of header tanks together (shown in figure 1), wherein refrigerant flows into the entry side header tank and refrigerant flows from the exit side header tank (fluid flows from the inlet connector (15) through the heat exchanger and then leaves via the outlet connector (17)) and further teaches a brazing material (brazing material layer, 5c) for brazing the pair of header tanks (7, see Para. 83) to end parts (shown in figures 1 and 5, wherein the tubes (5) are brazed utilizing a circumferential brazing material layer (5c) that brazes the circumference (containing the end parts) to the header tanks (7)) of the plurality of inner fin tubes (5) provided at outer circumferential surfaces of the inner fin tubes (shown in figure 5), 
separators (27) disposed in at least one of the entry side header tank or the exit side header tank on an interior of the respective header tanks (shown in figure 1 as being on the interior of both header tanks); and 

and wherein the tank plate is provided brazing materials (23c, as shown in figure 3),
and wherein the brazing materials arranged at the tank plate flow through fine clearances between the separators and the header plate whereby these are brazed together (see product by process analysis below, “Although the lid 25 and the partition 27 have no brazing material layers on their peripheries (surfaces to be brought into contact with inner peripheral surfaces of the first and second members 21, 23 constituting a pipe), the brazing material layers 25b, 25c on both surfaces of the lid 25 and the brazing material layers 27b, 27c on both surfaces of the partition 27 are melted to enter the peripheries by capillarity during brazing.  Consequently, the lid 25 and the partition 27 are brazed to the first and second members 21, 23”, Para. 77, wherein a brazed joint is formed between the header and the partition, as what occurs in the final product of the instant claims).
It would have been obvious to one of ordinary skill in the art, at the time of the invention, to provide Inoue with a brazing material for brazing the pair of header tanks to the end parts of the plurality of inner fin tubes provided at outer circumferential surfaces of the inner fin tubes, separators disposed in at least one of the entry side header tank or the exit side header tank on an interior of the respective header tanks, and a header plate and a tank plate forming each of the header tanks together, wherein the inner fin tubes are inserted into the header plate, and wherein the tank plate is provided brazing 
  Inoue fails to disclose separators, two surfaces of the separator include structures for holding the brazing material, and wherein the structures include at least one of a plurality of circular depressions, and a plurality of oval depressions.	Hoshino, also drawn to a heat exchanger having separator plates, teaches two surfaces (top and bottom surfaces of the partition (4), as shown in figure 1) of a separator (4) include structures (10) for holding the brazing material (“due to the capillary force of each of the small convex strips…Is supplied evenly and sufficiently without creating a gap between the partition member (4) and the peripheral wall surface surrounding the partition member (4), so that the partition member (4) is brazed more effectively without brazing defects”, Para. 28). Takahashi, also drawn to surface features of a heat exchanger for distributing brazing material, teaches that ridges (in between grooves (24), as shown in figure 7) and recesses (24, as shown in figure 6) or circular depressions are known to be equivalent structures in containing brazing material for connecting heat exchanger components. It is noted that Hoshino teaches ridges being situated on either side of a separating plate for distributing and holding the brazing material, with Takahashi teaching that ridges and a plurality of circular 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to provide Takai with separators, two surfaces of the separator including structures for holding the brazing material, and the structures include at least one of a plurality of circular depressions and a plurality of oval depressions, as taught by the combination of Hoshino and Takahashi, the motivation being to uniformly disperse the brazing material throughout the connecting component to ensure a properly brazed joint that will avoid degradation or failure of the heat exchanger during thermal cycles. Further, absence of criticality, the structures on the separating plate being formed by ridges between grooves or recesses would have involved a mere change in shape of a component. A change in shape is generally recognized as being within the level of ordinary skill in the art. See MPEP 2144.04 IV (B).
In product-by-process claims, as in Claim 26, “once a product appearing to be substantially identical is found and a 35 U.S.C. 103 rejection [is] made, the burden shifts to the applicant to show an unobvious difference” MPEP 2113.  	
This rejection under 35 U.S.C. 103 is proper because the "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777 F.2d 695, 26, wherein the final product existing after fabrication is compared to prior art for the purposes of patentability. The limitations regarding, “bending”, “brazed to an inside wall surface”, “brazed to an inside wall” and “the brazing materials arranged at the tank plate flow through fine clearances between the separators and the header plate whereby these are brazed together” and “for holding the brazing material” are drawn to methods of production and not the structural aspects of the instant invention.	

Response to Arguments
Applicant’s arguments with respect to claim(s) 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL ALVARE whose telephone number is (571)272-8611.  The examiner can normally be reached on Monday-Friday 0930-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL ALVARE/Primary Examiner, Art Unit 3763